Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 6, 2014

                                      No. 04-14-00068-CV

                                        Ismael ALDABA,
                                            Appellant

                                                v.

                                 Claudia Patricia OYERVIDES,
                                            Appellee

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3143CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on April 10, 2014. Because neither the
brief nor a motion for extension of time was filed by the deadline, this court ordered appellant to
show cause in writing why this appeal should not be dismissed for want of prosecution.
Appellant responded, stating that the parties are scheduled for mediation on May 13, 2014, and
requesting an extension of time to file the brief to May 30, 2014. Appellee is opposed to
appellant’s motion. The motion is GRANTED. Appellant’s brief must be filed no later than
May 30, 2014. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED ABSENT
EXTENUATING CIRCUMSTANCES.



                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court